Case 3:18-cr-00057-CAR-CHW Document 137 Filed 01/15/20 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Middle District of Georgia

 

United States of America
Vv

. Case No. 3:18-CR-57
CHANDLER MOORE

~
N
=

Defendant

     

WAIVER OF AN INDICTMENT

K. US. DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA

] understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: | lis 20 4

Defendant's signature

  

NA &

Signature of Gefendant's attorney

 

C. ASHLEY ROYAL
Judge’s printed name and title
